COMBAT HISTORY - EXPEDITIONS - AWARDS RECORD (1070)

 

 

 

 

 

 

 

 

 

<==
COMBAT HISTORY AND EXPEDITIONS
OF ENTRY ltatie EROM om — oa SIGNATURE
910123 | Participated in Op Desert Shield, Shaikh 900821 |910116 | COGthog Bydir
Isa Air Base, Bahrain .
910123 | Participated in Op Desert Storm, Shaikh 910117 | 910322 Vit ubad” Bydir
Isa Air Base, Bahrain
930412 | Participated in Operation Provide Promise 930325 930626 ARS. Poberene Bydir

NU and Deny Flight (Adriatic Sea); Sharp Guard

 

$$

 

 

p——_|

 

es

 

 

 

 

 

 

 

: AUTHORIZED AWARDS
SUB- DEVICES
SEQUENT OR OATE
NAME OF AWARD AWARD SERVICE ISSUED SIGNATURE
STARS STARS
NDSM ~ DEOBI2
SSDR 910305 ox)
LETTER OF APPRECIATION 910305 | - Bydit
SASM S40607He
SASM 1 | | weeeee WO
SASM 2 | | manne ydir
*LETTER OF APPRECIATION ‘890907 | ddd froth Bydir’
NUC (MAG-40 900810 - 900915) 914031 C4) Ce tbe Bydir
x Bydir
KLM 920516 | - Ga
MERITORIOUS MAST 920305 oF ex Bydir
GCM 920130 . Lehn Bydir
LETTER OF COMMENDATION 931001 | Ay fer pydix

 

HASSON

NAME (LAST, FIRST, MIDDLE)
.NAVMC 118 (9) (REV. 4-80)

CHRISTOPHE a

182 60 55 61

(a)

* DENOTES LATE ENTRY

|

faus oad Sire Pare
COMBAT HISTORY - EXPEDITIONS - AWARDS RECORD (1070)

COMBAT HISTORY AND EXPEDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATES
OF ENTRY DETAILS ROM (ON) To. SIGNATURE
930701 Participated in Operation Southern Watch] 930629 | 930715 rm2.é. okunede Bydi1
(Red Sea)
930731 | Participated in Operation Provide Promisq 930729 (2.6. Polinere  Bydi
Deny Flight and Sharp Guard (Adriatic
Sea)
AUTHORIZED AWARDS
NAME OF AWARD ussequent, | pevices on. | care issueo SIGNATURE
sD es es 2. €. lewere Bydir
SW 3 eee ee TY > £& . Rh IMA Bydir
LETTER OF APPRECIATION 930701 112 Le. Patsncre Bydir
NN
*LETTER OF APPRECIATION 930624 R 6. Poleve> Bair
HASSON CHRISTOPHER P 182 60 5561
NAME (Last) (First) (Middle) | SSN |

 

 

NAVMC 118 (9) (Rev. 4-80) (Previous editions will be used) SN: 0000-00-000-2607 U/I: SH

(9)a

w U.S. GOVERNMENT PRINTING OFFICE: 1980-—640-.197/4
 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

    
  

icon HuiboREe™'~" pO MARIEONTSN RECON amy fureaarons m suaen
CERTIFICATY“OF RELEASE OR DISCHARGE-FROM ACTIVE DUTY
1. NAME (Last, First, Middle) , ‘ 2. DEPARTMENT, COMPONENT AND BRANCH 3. SOCIAL SECURITY NO.:
BASSON PAUL: usnC-1] 182 | 60 |.5562" =
4.a. GRADE, RATE OR RANK a .4.b. PAY GRADE . ' | 5. DATE OF BIRTH (YYMMDD) 6. RESERVE OBLIG. TERM. DATE
CORPORAL, . : wR 690424 Year JO |Month UB[day 3
7.a. PLACE OF ENTRY INTO ACTIVE DUTY - 7.b. HOME OF RECORD AT TIME OF ENTRY (City and state, or complete
address if known)
PHOENIX AZ 85034 3027 W PHELPS 2D PHOENIX AZ 85034
8.a. LAST DUTY ASSIGNMENT AND MAJOR COMMAND 8.b. STATION WHERE SEPARATED
USS THEODORE ROOSEVELT RUC 50097 MCC 587 MCSFEN NORVA 23511-2598 RUC 53530
9. COMMAND TO WHICH TRANSFERRED 10. SGLI COVERAGE None
MCRSC 10950 BL MOMTE OVERLAND PARK KS 66211 RUC 36005 Amount: $ , 869
11. PRIMARY SPECIALTY (List number, title and years and months.in | 12. RECORD OF SERVICE Year(s) Month(s) Day(s)
. Farle OF CE Ore eee eee and titles involving a. Date Entered AD This Period = eee ee =
b. Separation Date This Period
GD17 ~ AIRCRAZT MECHANIC P/a-18 c. Net Active Service This Period
4 YEARS 4 MONTHS -d. Total Prior Active Service
e. Total Prior Inactive Service
| f. Foreign Service
| g. Sea Service
\ h. Effective Date of Pay Grade PE SEQae

 

 

 

 

 

13. DECORATIONS, MEDALS, BADGES, CITATIONS AND CAMPAIGN RIBBONS AWARDED OR AUTHORIZED (All periods of service)
RIFLE QUALIFICATION BADGE (MARKSMAN). PISTOL QUALIPICATION GE (SHARPSHOOTER) SEA SERVICE
DEPLOUMENT RIBBON (2AHD). LETTER GF COMMENDATION, NATIOMAL DEFENSE SERVICE MEDAL. LETTER
OF APPRECIATICN (4AND).SOUTHNEST ASIA SERVICE MEDAL (3AND) NAVY UNIT COMMENDATION, KOWAIT

14. MILITARY EDUCATION (Course title, number of weeks, and month and year completed)

AVIATICN MACHINIST MATE J TURBO JET COURSE 9WKS (89/05). P/A~18 INDOCTRINATION 42KS (a9/68)
P/A-X8 POWER FLARES AMD RELATED SYSTENS ORGANIZATIONAL MAINTENANCE COURSE S (89/09). DRIVER

 

    
   
   

  

  
    

 

 
  
 

 

 

 

 

 
 
   
  
   
   
  
   

 

 

 

 

  
   

‘ &
: S508 CO £2) BMS. E 22 GUARE
15.a, MEMBER CONTRIBUTED TO POST-VIETNAM ERA Yes | No_|15.b. HIGH SCHOOL GRADUATE OR =] Yes | No | 16. DAYS ACCRUED LEAVE PAID
VETERANS’ EDUCATIONAL ASSISTANCE PROGRAM 5 EQUIVALENT ve “ x ~T. ore ¢ orn Oh 5
ME _
U [v= be [xs

 

 

 

 
 
   

INATION. AND ALL APPROPRIATE DENTAL. SERVICES ANO TREATMENT-
: ee

MIG eEREe te ae

 

 

arte a ee Sa
20... MEMBER REQUESTS COPY SBESENT TOL. ‘ae

  
 
  

 

   
 
 
 
 

  
  

  
   

 

: eee 2s

 

  
    

 

 

 

 

SPECIAL ADDITIONAL INFORMATION (For use: by autpérized agencies only) SSS | 4
24. CHARACTER OF SERVICE (inclide-upgrad Ee |

36. SEPARA TON CO DE [2a REENTRY CODE

 

 

 

   
 

 

     

 

  

 

 

Pee AnT Tan ry 3 ae ee eet et sce | BK, ak GELB, .
ARRA TIVE REASON FO ae eA SEES EEE wig
‘£30: MEMBER REQUESTS COPY-4

 

_ Initials

     

 

DD Form 214, NOV 88 S/N 0102-LF-006-5500 previous editions are obsolete. MEMBER 4
 

 

CAUTION: NOT TO BE USED FOR ul THIS IS AN IMPORTANT RECORD. : ANY ALTERATIONS IN SHADED

 

 

 

   

 

 

 

 

 

 

 

 

 

IDENTIFICATION PURPOSES _ SAFEGUARD IT. AREAS RENDER FORM VOID
CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY

1. NAME ga First, Moe) fee ( 2. DEPARTMENT, Seen AND BRANCH ie OCIAL oieeae
4.a. GRADE; RATE OR RANK a 5. DATE OF BIRTH (YYMMDD) 6. RESERVE OBLIG. TER RM. DATE
ews Serer | Net Mg a GB06246 Year | Month Day

7.a. PLACE OF ENTRY INTO ACTIVE DUTY : 7.6. HOME OF RECORD AT TIME OF ENTRY (City and state, or complete

address if known)

PHOQGHLE AS 85034 3027 @ PHELPS BD PUOWNIX az 95034

8.a. LAST DUTY ASSIGNMENT AND MAJOR COMMAND 8.b. STATION WHERE SEPARATED
GSS THRODORE RQUSEVELS RUS 50097 MCC 587 HOSP WORVA 23511-2508 RET 53530

9. COMMAND TO WHICH TRANSFERRED 10. SGLI COVERAGE None
WORSE 10950 Ei MONTE GVRRLASD ARN HS 66211 ROC 2500S ‘ Amount: $ - 038

 

 
  

11. PRIMARY. ppecuALTy (List number, title and gears and months in 112. RECORD OF SERVICE
Specialty. List additional specialty numbers and titles invo ving : .
periods of one or more years.) . Date Entered AD This Period

. Separation Date This Period

a
b
S017 ~ ALBCRAP? HECHARIC #/a-i8 c. Net Active Service This Period
4 Yeaas 4 mourdsE d. Total Prior Active Service
e
f
g

 

 

Month(s) ; Day(s)

ee

 

 

 

 

 

 

. Total Prior Inactive Service

- Foreign Service

. Sea Service
' h. Effective Date of Pay Grade
13. DECORATIONS, MEDALS, BADGES, CITATIONS AND CAMPAIGN RIBBONS AWARDED OR AUTHORIZED (All

RIFLE QUALEPICATION BAdGs (MARKSMAB) - PIsTe oe (SHARDERIOFE

SE ABTA SERVICE ABDAL {3am} WAVE UNIT ¢
14, MILITARY EDUCATION (Course title, number of weeks, and month and year completed)

AVIATION MACHINIST HAZE J TURBO JET COURSE SHEE (89/05). P/aA-15 TeDOCRaIE
f/A-1% POMBR PLANTS AMD RELAVED SYSPESG ORGANIZATIONAL MAINTEMANCE COURSE pm (839/05). DRIVER
peaiuryg anatase . CORROSION COMPEOL COURSE lek (51/05). BASIC SECURITY GUARD

15.a. MEMBER CONTRIBUTED TO POST-VIETNAM ERA } Yes | No | 15.b. HIGH SCHOOL GRADUATE OR yes | No | 16. DAYS ACCRUED LEAVE PAID

" VETERANS’ EDUCATIONAL ASSISTANCE PROGRAM ws EQUIVALENT Ee Sie 80.0 ALD 60.5

17. MEMBER WAS PROVIDED COMPLETE DENTAL eee AND ALL APPROPRIATE DENTAL SERVICES AND TREATMENT WITHIN 90 DAYS PRIOR TO Sean | ves E | No

| TS SRERARKSS

 

 

 

 

 

 

 

 

   
    

 

 

 

 

 

 

 

 

 

 

 

 

|

a
ae
An soleil 2

   

 
  
 
 
  

 

os Fearne 7 Se done Lan c92/en)

ae (ses O83) < F

= (TOL §
ot cs oF oma. enrat Sans wercaen OF
OR, PASICN, BEAM AAR 3

iON (elude Zip Code)

   
  
    
  
 

 

 
 

 

   
   
 
 

 

 

 

 

 

 

 

SPECIAL ADDITIONAL INFORMATION (For. use: by- authorized agencies only) 2" Peeters a @
oy 24. CHARACTER OF SERVICE (Include upgrades). -
: 26. SEPARATION CODE 27. REENTRY. CODE
MBEL : RETA

 

 

 

  
  

30. MEMBER R QUESTS COPY 4
af “Initials

 
 

t spare or TIME TOST DURING THIS PERIOD

mone

DD Form 214, NOV 88 SIN o10e LF-006-5500 previous editions are obsolete J

 

 

  

 

OT ER ba “
CAUTION: NOT TO BE USED FOR
IDENTIFICATION PURPOSES

THIS IS AN IMPORTANT RECORD.
SAFEGUARD IT.

CERTIFICATE. oF RELEASE OR DISCHARGE FROM ACTIVE DUTY -

ANY ALTERATIONS iN SHADED
AREAS RENDER FORM VOID

 

Jt. AMET First, Middle) ’ "
‘uassent << Cusxstopaer ‘paul.

  

 

Be (2 DEPARTMENT. “<OMPONENT, AND BRANCH,

TTS SOCIAL SECURITY” NOW:
eEL ore BBR 260 | S863 2

 

 

44.2. GRADE,. RA fe OR RANE, a ae
* | oeREMORAL, * -

 

 

i s ‘DATE OF“BIRTH . Toy
“. 690426 -

s

6. RESERVE OBLIG. TE
Year" .{Month §

~DBATE
“| Day.

 

 

 

“28: "PLACE OF ENT Wie Bete “DUTY.

Jeomarx. az. 85034 -

: #0, “tome: “DF. ar ‘ar THE: OF- ENTER ( ity and rei OF compre

* “address if known)

3027 ‘PHELPS. RD euCunEx az: 5034

 

GSS. EHECOCRE ROOSEVELY ROC $0087 ADC 587

“fRendast Bury RESIGNWENT AND, MAJOR COMMAND. to noe |
HCSPBR, = (23511-2595, RUC 53530

8b. STATION. WHERE SEPARATED. = ere

 

9:.COMMAND-TO WHICH TRANSFERRED. *

| SCSS¢:1NOS0 ey scene OvmRL Ae ean: So ee Sp put § ss. “i

os so E40. SGLi "COVERAGE,

ow

 

it PRIMARY. SPECIALTY: (List"“number, title and years .and inonths do:
“specialty. List dditional specialty: numbers: and, tities involving. 7
periods at anre.ar mote yearsd Welle rte .
* 4 my

et

 

te et tte

“f 12. RECORD OF SERVICE. watts

=

 

 

 

. 4, Date:Entered “AD Th ae

 

"| %, Separation Date This Peridd |,

 

 

 

“c.. Net:Attive Service This Pefiqd -

 

d. Total Prior Active Service

 

. @. Tétal Prior -Inaetive Service ot

 

f. Foreign Secuce

 

‘|. g.Sea Service’

 

 

 

 

h. Effective Date ‘of Pay Grade -

 

 

2-13. DECORATIONS: MEDALS, BADGES, CITATIONS AND ‘CAMPAIGH RIBBONS AWARDED: OR AUTHORIZED (AY Beriods: of service)

{RIL QUALIFICATION Baocs (MARKSMAN) © PISTOL QUALIFICATION BADGE -( SHARPSHOQOTES

pePcounae RIBALEE {2MD). . LEPPER OF COMMENDATION: 'NATIOSAL DEFENSE -GERVICE NEORL. L&TTZR ..
owr:-} ETON. CARBS: SOUPURERR - ‘SSA SERVICE AEDAL “PSANB) ~ “aaa ‘GES: CopNOA REC. RORATE

 

) SEs. seerce

 

 

14, MILITARY EDUCATION (Course title, number of weeks, and month and year completed)

AVIATION MACHINIST MATE. J TURBO JET COURSE SwES (29/05) F/R-LG THOOCPRINARION 4eKS (89/08).
Bam POWER PLANTS AND RELATED SYSTEMY ORGANIZATIONAL MALMYENANCE COURSE 4exs (89/09).. DRIVE
LMPROVENENE CouRSS (90/0i)..: BASIC: CORROSION CONTEGL COURSE lek (91/05), BASIC SeCuRTTY GUARD

as

 

45.a. MEMBER CONTRIBUTED TO POST-VIETNAM ERA Yes | No
VEFERANS’ EDUCATIONAL ASSISTANCE PROGRAM ie

 

 

 

 

15.b. HIGH SCHOOL GRADUATE OR _ [Yes | No
EQUIVALENT” , <p x

16. DAYS ACCRUED LEAVE PAID
- SLB OG.0 RLB 08.5.

 

 

 

 

 

 

18. REMARKS . eos

 

¥ ~ 12806- 255-5000 4 28
23 &AvALUASCS Lane

SEP RRDE wes RivE san ZAPLOSRONY. CR PHYSICAL

17. MEMBER WAS PROVIDED. COMPLETE DENTAL EXAMINATION AND ALL APPROPRIATE DENTAL SERVICES AND TREATMENT WITHIN 90 DAYS PRIOR TO. i SEPAAATIONS 4 Yes E I No

 

ere $e STATE OF eae, Oe CALL OO
Sis ~3LkG) LRPORBED GF" Saas creme wa AGES
CAL STAHORR

, REND TSe prascron. “case (rou Mee FREE
HMMBACTAL (Sts 236 3163; If avrovoyu
HARISAL STATUS SOSSER OF

 

 

19.2, MAILING ADDRESS AFTER SEPARATION enelude Zip Code)
3027 4 PRELES RL
PECENZA AZ YSORS

19.b. NEAREST RELATIVE (Name and SarES: mde Zip Code)
SHARNOZ M.. HASSOR CRIP BR
3927 8 PHELES RO PURENIX AX 85023

 

20. MEMBER REQUESTS COPY 6 BE SENT TO fees"

"DIR. OF VET AFFAIRS ES ves} | No

7 Tor

yped name, grade, title and

 

21. eS) YF BER BEING SEPARATED
Ly
i.

SEPSIS ispe

 

 

 

 

Be

SPECIAL ADDITIONAL INFORMATION (For use by authorized agencies only)

 

 

 

 

 

 

 

 

 

DD Form 214, NOV 8B S/N 0102-LF-006-5500 previous editions are obsolete.

23. TYPE OF SEPARATION 24. CHARACTER OF SERVICE (include upgrades)

RELERSRO PROM ACEIVS Larry BONORABL

25. SEPARATION AUTHORITY 26. SEPARATION CODE 27. REENTRY CODE
HABCORSSPMAN PAR 1005 MaKi RE-1A

28. NARRATIVE REASON FOR SEPARATION

COMPLETION Of RECULREG ACEIVE SERVICE (USMC) EAS ‘

29. DATES OF TIME LOST DURING THUS PERIOD 30. MEMBER REQUESTS COPY 4
Woke, A/L Initials
